FILED
                             NOT FOR PUBLICATION                            AUG 03 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ILDER ARRIAZA-PACHECO,                           No. 13-72814

               Petitioner,                       Agency No. A205-321-201

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Ilder Arriaza-Pacheco, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      Arriaza-Pacheco does not challenge the agency’s denial of his asylum claim

as time barred. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues not specifically raised and argued in a party’s opening brief are

waived).

      Substantial evidence supports the agency’s determination that Arriaza-

Pacheco did not establish he was or would be persecuted on account of a protected

ground. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the

REAL ID Act “requires that a protected ground represent ‘one central reason’ for

an asylum applicant’s persecution”); see also Molina-Morales v. INS, 237 F.3d

1048, 1052 (9th Cir. 2001) (personal retribution is not persecution on account of a

protected ground). We reject Arriaza-Pacheco’s contention that the BIA erred in

focusing its nexus analysis on the motivation of the purported persecutors. See INS

v. Elias-Zacarias, 502 U.S. 478, 482-83 (1992) (“since the statute makes motive

critical, he must provide some evidence of it, direct or circumstantial”) (emphasis

in original). We also reject Arriaza-Pacheco’s due process contention. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due


                                          2                                       13-72814
process claim). Thus, we deny Arriaza-Pacheco’s petition as to his withholding of

removal claim.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Arriaza-Pacheco failed to show it is more likely than not he will be

tortured by or with the consent or acquiescence of the government if returned to

Guatemala. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). Thus, we

deny the petition as to Arriaza-Pacheco’s CAT claim.

      PETITION FOR REVIEW DENIED.




                                         3                                     13-72814